—In an action to recover damages for medical malpractice, etc., the plaintiff appeals from an order of the Supreme Court, *427Queens County (Berke, J.), dated September 25, 1998, which granted the separate motions of the defendants William Kutcher and Douglas L. Prisco and the defendant Jodilyn Gin-gold for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The affidavit of Dr. Jeffrey Siegel, submitted in support of the motion of the defendants William Kutcher and Jodilyn Gingold for summary judgment, and the affidavit of Dr. Ian H. Newmark, submitted in support of the separate motion of the defendant Douglas L. Prisco for the same relief, made a prima facie showing sufficient to warrant judgment in favor of the moving defendants as a matter of law. The burden then shifted to the plaintiff to lay bare her proof and demonstrate the existence of a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Contrary to the plaintiffs contention, the redacted affidavit of the plaintiffs expert failed to raise any issues of fact. O’Brien, J. P., S. Miller, McGinity and Smith, JJ., concur.